DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 10/20/2022 has been entered.
Claims 34 and 46 have been amended and no claims were canceled and/or added, furthermore claims 29-33 were previously withdrawn due to restriction requirement. Therefore, claims 29-57 are pending and claims 34-54 are elected for examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 

Claim Rejections - 35 USC § 103
3.	Claims 34-54 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (Fung; US 2016/0001781) in view of Ghazarian (US 2010/0073194).
	For claim 34, Fung discloses a method comprising: 
	capturing, by at least one processor of a computing device with an outward facing camera, first visual data outside of a vehicle (using a computing device having a memory device and a processor, the lane monitoring system monitors and detects the state of the vehicle, and elements in the environment external (outward) to the vehicle, for example, pedestrians, objects, other vehicles, cross traffic, among others, by using images (first visual data) captured using a camera/optical sensor; para [0256], [0296], [0410]); 
	determining, by the at least one processor based on the first visual data, a potentially unsafe driving condition outside of the vehicle (upon detection of elements in the environment via captured images (first visual data), the lane monitoring system can warn a driver and/or work in conjunction with the lane keep assist system to assist in maintaining control of the vehicle to avoid potential collisions (potentially unsafe driving condition) and/or dangerous situations; para [0256], [0410]); 
	capturing, by the at least one processor with a driver facing camera, second visual data of a driver of the vehicle (the eye/facial movement monitoring system includes an optical sensing device/camera (driver facing camera) for monitoring facial (driver facing) movements via camera images (second visual data of a driver); para [0378], [0379], [0388]); 
	determining, by the at least one processor based on the second visual data, whether the driver is looking toward the potentially unsafe driving condition or away from the potentially unsafe driving condition (the optical sensing device captures images of the upper body, face and/or head of a driver, where the head look and/or eye gaze of the driver indicates if the driver is looking at the object, e.g., in the direction of the target vehicle, and the blind spot monitoring zone, and thus, the driver is aware, e.g., alert, attentive. of the potential hazard as opposed to being unaware; para [0288], [0388], [0955]); 
	activating, by the at least one processor, an in-vehicle alert in response to determining the potentially unsafe driving condition, that the driver is looking away from the potentially unsafe driving condition (the optical sensing device captures images of the upper body, face and/or head of a driver, where the head took and/or eye gaze of the driver indicates if the driver is looking at the object, e.g., in the direction of the target vehicle, and the blind spot monitoring zone, and thus, the driver is aware, e.g., alert, attentive. of the potential hazard as opposed to being unaware, a visual and/or audible warning can be provided to warn an unaware driver (in response to determining... that the driver is looking away); para [0252], [0288], [0388], [0955]), and that an amount of time in which the vehicle will encounter the potentially unsafe driving condition satisfies a first threshold of time (based on the potential hazard with the target vehicle and the head look and/or eye gaze of the driver, the ECU determines the driver state to be distracted and a warning is activated by the ECU, where the system warns the driver if the current time to a collision point is less than the threshold time, where multiple adjustable time thresholds are provided; para [0631], [0755], [0756], [0973]).
	Fung fails to expressly disclose transmitting, by the at least one processor to a remote server located remotely from the vehicle, a remote alert in response to the determination that the driver is not looking toward the potentially unsafe driving condition and after the in vehicle alert is activated.
	However, as shown by Ghazarian, it was well known in the art of vehicle safety systems to include transmitting, by at least one processor to a remote server located remotely from a vehicle, a remote alert in response to a determination that a driver is not looking toward the potentially unsafe driving condition and after an in vehicle alert is activated [E.g. 0030, Abstract].
	It would have been obvious to one of ordinary skill in the art of vehicle safety systems before the effective filling date of the claimed invention modify Fung with the teaching of Ghazarian in order to enable alerting other entities that the vehicle driver is inattentive so that the other entities can perform an action that increase the safety on the road.
	For claim 35, Fung discloses wherein determining whether the driver is looking toward the potentially unsafe driving condition comprises monitoring, by the at least one processor based on the second visual data, at least one of a pose of the driver or a gaze of the driver (the optical sensing device captures images of the upper body, face and/or head of a driver, where the head look and/or eye gaze of the driver indicates the driver is looking at the object, e.g., in the direction of the target vehicle, and the blind spot monitoring zone, and thus, the driver is aware, e.g.. alert, attentive, of the potential hazard as opposed to unaware; para [0288], [0388], [0955]).
	For claim 36, Fung discloses wherein monitoring at least one of the pose of the driver or the gaze of the driver comprises: locating, by the at least one processor, a plurality of keypoints associated with the driver in the second visual data (the hand/shoulder contact and position information is received from the touch steering wheel system combined with information from a camera/optical sensor, which captures info on the mouth, eyes, and face, and where the sensors measure contact of the hands, arms, shoulders (keypoints) or knees with the steering wheel and a location of the contact to determine behavioral information; para [0372]-[0373], [0390], [0392], [0566]); and determining, by the at least one processor, a distance between a first keypoint and a second keypoint of the plurality of keypoints at a first time before the determination of the potentially unsafe driving condition (the hand/shoulder contact and position information is received from the touch steering wheel system combined with information from a camera/optical sensor, where the sensors measure contact of the hands, arms, shoulders (keypoints) or knees with the steering wheel and a location of the contact to determine (before the determination of the potentially unsafe driving condition) behavioral information such as being in a distracted or drowsy state (potentially unsafe driving condition), where the sensors can detect the distance between any part, such as the shoulder, of the driver and any vehicle portion which may be in contact with the other shoulder; para [0390], [0392], [0566], [0598]).
	For claim 37, Fung discloses wherein the first keypoint corresponds to a first location in the second visual data corresponding to a first shoulder of the driver and the second keypoint corresponds to a second location in the second visual data corresponding to a second shoulder of the driver (the hand/shoulder contact and position information is received from the touch steering wheel system combined with information from a camera/optical sensor (second visual data), where the sensors measure contact of the hands, arms, shoulders (keypoints) or knees with the steering wheel and a location of the contact to determine behavioral information such as being in a distracted or drowsy state, where the sensors can detect the distance between any part, such as the shoulder, of the driver and any vehicle portion which may be in contact with the other shoulder; para [0390], [0392], [0566], [0598]).
	For claim 38, Fung discloses wherein determining the distance between the first keypoint and the second keypoint comprises: determining, over a predetermined amount of time, a plurality of distances between the first keypoint and the second keypoint (analyzing the distance between the driver's shoulders and any portion of the vehicle in contact with the driver over an interval of time and using average distances to determine driver state index; para [0389], [0562]); and determining a median of the plurality of determined distances (analyzing the distance between the driver's shoulders and any portion of the vehicle in contact with the driver over an interval of time and using average distances to determine driver state index, where driver state could be given as a non-numerical value, for example, drowsy, non-drowsy (median) or slightly drowsy; para [0389], [0562], [0582]).
	For claim 39, Fung discloses wherein the monitoring at least one of the pose of the driver or the gaze of the driver further comprises: determining, by the at least one processor, a second distance between the first keypoint and the second keypoint at a second time (analyzing the distance between the driver's shoulders and any portion of the vehicle in contact with the driver over an interval of time and using average distances to determine driver state index; para [0389], [0562]); and determining, by the at least one processor, a scaling factor based on the second distance and the distance (analyzing the distance between the driver's shoulders and any portion of the vehicle in contact with the driver over an interval of time and using average distances to determine driver state index, where a weighted (scaling factor) average of each driver state index is determined; para [0389], [0562], [0628]).
	For claim 40, Fung discloses wherein the monitoring at least one of the pose of the driver or the gaze of the driver further comprises: determining, by the at least one processor, a third distance between a third keypoint and a fourth keypoint (the response system determines a combined driver state index as a weighted average of each driver state index which corresponds to a respective distance between selected bodily and/or vehicle contact locations (third keypoint and a fourth keypoint); para [0389], [0628]); and determining, by the at least one processor, a deviation from a driver pose based at least in part on the third distance and the scaling factor (the response system determines a combined driver state index as a weighted average of each driver state index which corresponds to a respective distance between selected bodily and/or vehicle contact locations (third keypoint and a fourth keypoint), where driver state could be given as a non-numerical value, for example, drowsy (deviation), non-drowsy (typical) or slightly drowsy; para [0389], [0582], [0628]).
	For claim 41, Fung discloses wherein the third keypoint corresponds to a third location in the second visual data corresponding to a first eye of the driver and the fourth keypoint corresponds to a fourth location in the second visual data corresponding to a second eye of the driver (the driver state can be a number of head looks from a forward-looking direction to a non-forward-looking direction, where a threshold can be set to a value to determine whether the driver is attentive or distracted, where the threshold can indicate a pattern and/or frequency of monitoring information over time including magnitude/length of time and direction information about the head. eyes and/or body of the driver; para [0638], [0639]).
	For claim 42, Fung discloses determining, by the at least one processor, a distance between the third keypoint and the fourth keypoint (the response system determines a combined driver state index as a weighted average of each driver state index which corresponds to a respective distance between selected bodily and/or vehicle contact locations (third keypoint and a fourth keypoint), where driver state could be given as a non-numerical value, for example, drowsy, non-drowsy (typical) or slightly drowsy; para [0389], [0582], [0628]); and determining the gaze of the driver (measuring gaze direction of a driver; para [0423]) based on the third distance, the distance between the third keypoint and the fourth keypoint, and the scaling factor (the response system determines a combined driver state index as a weighted (scaling) average of each driver state index which corresponds to a respective (third) distance between selected bodily and/or vehicle contact locations (third keypoint and a fourth keypoint), where driver state could be given as a non-numerical value, for example, drowsy, non-drowsy (typical) or slightly drowsy; para [0389], [0582], [0628]).
	For claim 43, Fung discloses wherein the gaze is further determined based on a determined angle or distance between an ear of the driver and a nose of the driver (head tilt (determined angle) is used to determine the driver state index which is based on a head pose, head look direction and/or head rotation, where the nose is a head feature point, where the driver can respond to audible/sound alerts used to wake up the driver, where the detected distance between any part (ear) of the driver and any portion of the motor vehicle in contact with another part of the body, such as the nose, can be utilized to determine driver state; para [0312], [0385], [0389], [0554], [0556], [0717]).
	For claim 44, Fung discloses receiving, by the at least one processor from a remote driver monitoring device, a request for live video captured by at least one of the outward facing camera or the driver facing camera, wherein the request is received after transmission of the remote alert (in the event that the baseline information transfer rate database has multiple information transfer rates for the driver of the vehicle, the driver safety factor module retrieves the baseline information transfer rate that most closely matches the video captured real time road conditions for the road on which the vehicle is travelling, where confirmation/verification of one or more driving states over time (after transmission of the remote alert) is provided; para [0076], [0256], [0444], [0448], [0560]); and transmitting, by the at least one processor in response to the request, the live video captured by at least one of the outward facing camera or the driver facing camera (in the event that the baseline information transfer rate database has multiple information transfer rates for the driver of the vehicle, the driver safety factor module retrieves the baseline information transfer rate that most closely matches the sensed real time road conditions (of the outward facing camera) for the road on which the vehicle is travelling; para [0256], [0444], [0448]).
		For claim 45, Fung discloses wherein the in-vehicle alert is an audio alert played through a speaker in the vehicle, a visual alert on a display in the vehicle, or a light in the vehicle (a visual and/or audible warning can be provided to warn the driver; para [0252]).
		For claim 46, Fung in view of Ghazarian discloses transmitting, by the at least one processor to a remote server, the first visual data, the second visual data, and information about the in-vehicle alert and whether the driver is looking toward the potentially unsafe driving condition (Fung; the communication interface can facilitate a connected environment for the motor vehicle, and facilitates the input and output of information, including images, warnings and corresponding eye-gaze information (about the determined direction in which the driver is looking), to avoid potential collisions, transmitted to and from the ECU. other components of the motor vehicle and other network devices via computer (remote server) communication in a wide area network environment; para [0217], [0256], [0973]; Ghazarian; 0030, Abstract).
	For claim 47, Fung discloses wherein the amount of time in which the vehicle will encounter the potentially unsafe driving condition is determined based on at least one of a speed of the vehicle, a distance from the vehicle to an object associated with the potentially unsafe driving condition, or a speed of the object associated with the potentially unsafe driving condition (information about the velocities of the host and target vehicles as well as the relative distance between the vehicles can be used to estimate a time to collision; para [0799]).
	For claim 48, Fung discloses wherein the object associated with the potentially unsafe driving condition is one of a traffic light, a stop sign, an intersection, a railroad crossing, a lane or road boundary, or a second vehicle (information about the velocities of the host and target vehicles as well as the relative distance between the vehicles can be used to estimate a time to collision; para [0799]).
	For claim 49, Fung discloses wherein the determination of whether the driver is looking toward the potentially unsafe driving condition or away from the potentially unsafe driving condition comprises monitoring, by the at least one processor based on the second visual data, at least one of a pose of the driver or a gaze of the driver (the optical sensing device captures images of the upper body, face and/or head of a driver, where the head look and/or eye gaze of the driver indicates the driver is looking at the object, e.g., in the direction of the target vehicle, and the blind spot monitoring zone, and thus, the driver is aware, e.g., alert, attentive, of the potential hazard as opposed to unaware; para [0288], [0955]).
	For claim 50, Fung discloses a method comprising:
	capturing, by at least one processor of a computing device with an outward facing camera, first visual data outside of a vehicle (using a computing device having a memory device and a processor. the lane monitoring system monitors and detects the state of the vehicle, and elements in the environment external (outward) to the vehicle, for example, pedestrians, objects, other vehicles, cross traffic, among others, by using images (first visual data) captured using a camera/optical sensor; para [0256], [0296), [0410]); 
	determining, by the at least one processor based on the first visual data, a potentially unsafe driving condition outside of the vehicle (upon detection of elements in the environment via captured images (first visual data), the lane monitoring system can warn a driver and/or work in conjunction with the lane keep assist system to assist in maintaining control of the vehicle to avoid potential collisions (potentially unsafe driving condition) and/or dangerous situations; para [0256], [0410]) and an amount of time in which the vehicle will encounter the potentially unsafe driving condition (the relative distance between the vehicles can be used to estimate a time to collision; para [0801]); 
	capturing, by the at least one processor with a driver facing camera, second visual data of a driver of the vehicle (the eye/facial movement monitoring system include an optical sensing device/camera (driver facing camera) for monitoring facial (driver facing) movements via camera images (second visual data of a driver); para [0378], [0379], [0388]); 
	determining, by the at least one processor based on the second visual data, whether the driver has looked in a direction of the potentially unsafe driving condition (the optical sensing device captures images of the upper body, face and/or head of a driver, where the head took and/or eye gaze of the driver indicates the driver is looking at the object, e.g., in the direction of the target vehicle, and the blind spot monitoring zone, and thus, the driver is aware, e.g., alert, attentive, of the potential hazard as opposed to being unaware; para [0288], [0955]) within a predetermined threshold of time of the determination of unsafe driving condition (setting time to collision thresholds involves determining a minimum reaction time for avoiding a collision; para [0804]), wherein: 
	an in-vehicle alert is suppressed when the driver has looked in the direction of the potentially unsafe driving condition within the predetermined threshold of time and 
 an in-vehicle alert is activated when the driver has not looked in the direction of the potentially unsafe driving condition within the predetermined threshold of time (vehicle system warnings, can be activated and/or deactivated based the driver state, and for example, if the driver is attentive, e.g., alert and aware, of potential hazards surrounding the vehicle, some vehicle systems and warnings can be deactivated, where the driver is given full control of the vehicle and unnecessary warnings are suppressed since the driver is attentive of any potential hazards and satisfies time threshold requirements indicating awareness, and the driver state can be determined based on whether the driver eye gaze is directed toward the potential hazard; para [0942], [0970]-0971, [1049]); and
	transmitting, by the at least one processor, the first visual data, the second visual data, information about the in-vehicle alert suppression or activation, and information about whether the driver looked in the direction of the potentially unsafe driving condition (the communication interface can facilitate a connected environment for the motor vehicle, and facilitates the input and output of information, including images, warnings and corresponding eye-gaze information (about whether the driver looked), to avoid potential collisions, transmitted to and from the ECU, other components of the motor vehicle and other network devices via computer (remote server) communication in a wide area network environment; para [0217], [0256], [0973], [0806-0807], [0954], [0378-0379], [0388], [0905]).
	Fung fails to expressly disclose transmitting to a remote server located remotely from the vehicle a remote alert in response to in-vehicle alert activation.	
	However, as shown by Ghazarian, it was well known in the art of vehicle safety systems to include transmitting to a remote server located remotely from the vehicle a remote alert in response to in-vehicle alert activation and information about whether the driver looked in the direction of the potentially unsafe driving condition [E.g. 0030, Abstract].
	It would have been obvious to one of ordinary skill in the art of vehicle safety systems before the effective filling date of the claimed invention modify Fung with the teaching of Ghazarian in order to enable alerting other entities that the vehicle driver is inattentive so that the other entities can perform an action that increase the safety on the road.
	For claim 51, is interpreted and rejected as discussed with respect to claim 45.
	For claim 52, Fung discloses wherein the amount of time in which the vehicle will encounter the potentially unsafe driving condition is determined based on at least one of a lateral velocity of the vehicle, a speed of the vehicle, a distance from the vehicle to an object associated with the potentially unsafe driving condition, or a speed of the object associated with the potentially unsafe driving condition (information about the velocities of the host and target vehicles as well as the relative distance between the vehicles can be used to estimate a time to collision; para [0799]).
	For claim 53, Fung discloses wherein the object associated with the potentially unsafe driving condition is a lane or road boundary or a second vehicle (information about the velocities of the host and target vehicles as well as the relative distance between the vehicles can be used to estimate a time to collision; para [0799]).
	For claim 54, Fung discloses wherein the determination of whether the driver has looked in the direction of the potentially unsafe driving condition comprises monitoring, by the at least one processor based on the second visual data, at least one of a pose of the driver or a gaze of the driver (the optical sensing device captures images of the upper body, face and/or head of a driver, where the head look and/or eye gaze of the driver indicates the driver is looking at the object, e.g., in the direction of the target vehicle, and the blind spot monitoring zone, and thus, the driver is aware, e.g., alert, attentive, of the potential hazard as opposed to unaware; para [0288], [0955]).

Response to Remarks
4.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689